DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s AMENDMENTS TO THE CLAIMS filed on December 28, 2020 are respectfully acknowledged. Claims 1, 5-9, 12-16 and 19-28 are pending for examination.


Response to Arguments
3. 	Applicant's arguments, see REMARKS, filed December 28, 2020, with respect to claims 1, 5-9, 12-16 and 19-28 have been fully considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 5, 7-9, 12, 14-16, 19, 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2017/0060234 A1) in view of Cilia et al. (US 2009/0046157 A1) and San Agustin Lopez (US 10,067,561 B2).

	Regarding claims 1, 8, 9, 15 and 16, Sung et al. discloses a method of vehicle-based hazard detection utilizing cameras, a vehicle comprising a camera system for hazard detection to improve vehicular operation, and a camera system for hazard detection, the method, vehicle and camera system comprising:
	a processing device (i.e. processor 130) [0048; FIG. 1];
	a non-transitory, processor-readable storage medium, the non-transitory, processor-readable 	storage medium comprising one or more programming instructions that, when executed, 	cause the processing device to modify operation of the vehicle by performing at least the 	following [0305]:
receiving, from a first camera (i.e. camera 161a) in a vehicle (i.e. vehicle 1), view data corresponding to an area from a vantage point of the vehicle (i.e. images captured by the plurality of cameras 161a, 161b, 161c and 161d may be delivered to the processor 
detecting a region of interest from the view data provided by the first camera (i.e. processor 570 extracts a partial image containing the object of interest from a front view image received from the camera 161a) [0290]; 
receiving, from the second camera, zoom view data corresponding to a zoom view of the region of interest, wherein the zoom view is obtained by the second camera utilizing a moveable mirror (i.e. if the driver looks in the rearview mirror 13, the driver assistance apparatus may output a rear view image provided from the rear camera 161d included in the camera 161) [0013; FIG. 2]; and
output the zoom view data corresponding to the zoom view of the region of interest to the display device (i.e. display unit 580 may display various kinds of information processed by the processor 570, including zooming in on the details marked on the traffic signboard; processor 570 may control the display unit 580 to provide the driver with a user interface for receiving the relationship between the plurality of predetermined regions and the plurality of plurality predetermined events) [0173, 0181, 0197].
	Sung et al. does not disclose the method and camera system performing at least the following:
	providing the region of interest to a second camera in the vehicle.
	However, Cilia et al. discloses that zoom camera 14 is capable of focusing on the coordinates provided by the computer 16 and camera 12) [0012; FIG. 1].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and vehicle of Sung et al. to include the features of Cilia et al. in order to recognize and identify at least one object of interest within a field of view of the first camera.
	Neither Sung et al. nor Cilia et al. disclose the processing device to modify operation of the vehicle by performing at least the following:
	receiving, from a third camera in the vehicle, gaze estimation data pertaining to an occupant of 	the vehicle, wherein the zoom view of the region of interest corresponds to the gaze tracking 	data pertaining to the occupant of the vehicle gazing outside the vehicle.
	However, San Agustin Lopez discloses a system architecture 400 divided into different layers, with the layers including at least (1) a hardware layer including a camera module 414 and an infrared illumination module 416 that may correspond to the respective hardware (e.g. the camera, the infrared illumination, etc.),(2) a camera layer including a camera control module 410 that may communicate with the one or more cameras in order to perform camera operations such as, for example, starting the camera, grabbing images, controlling the camera properties, deliver images to the eye tracking layer or eye tracking engine, (3) an eye tracking layer, with gaze estimation module 406 processing images to find features like face location, eye region location, pupil center, pupil size, location of the corneal reflections, eye corners, iris center, iris size, and the like (¶40, 41). San Agustin Lopez further discloses that the gaze estimation module 406 can determine whether the eyes are focused on the windshield or whether the eyes are looking past the windshield (¶59 FIG. 8A, 8B). San Agustin Lopez further discloses that focusing on a distant item may cause the user's character to walk toward the item or the camera to zoom in on the item. Focusing in on a nearby item may cause the character to pick up or otherwise interact with the item. Focusing on an illegible sign may cause text on the sign to be displayed legibly, for example, using subtitles along the bottom of the viewable area, as a tool-tip associated with the sign, by increasing the display resolution of the sign, by enlarging the sign, or otherwise (¶57).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, vehicle and system of Sung et al. to include the camera of San Agustin Lopez and its features in order to improve tracking of the user's eyes and minimize energy consumption.

	Regarding claims 5, 12 and 19, Sung et al. further discloses the method, vehicle and system further comprising causing the processing device to perform the receiving of recognition data pertaining to an object within zoom view data corresponding to the zoom view of the region of interest provided by the second camera (i.e. the zoom camera sends the captured image to the computer 16) [0013; FIG. 2].

	Regarding claims 7 and 14, Sung et al. further discloses the method and vehicle further comprising causing the processing device to perform the modifying of operation of the vehicle based upon zoom view data corresponding to the zoom view of the region of interest provided by the second camera (i.e. driver assistance system 500 may generate vehicle-related information by performing signal processing of an image received from the camera 161 based on computer vision, wherein, the vehicle-related information may include vehicle control information for direct control of the vehicle or vehicle driving assistance information for assisting the driver in driving) [0139; FIG. 1A].

	Regarding claims 21 and 22, Sung et al. further discloses the method and vehicle wherein the third camera is located within the vehicle and faces an interior compartment of the vehicle (i.e. the camera 550 may be disposed at a position in the vehicle 1 to capture an image of at least one part of the interior of the vehicle 1) [0187].

	Regarding claims 23, 25 and 27, Sung et al. further discloses the method, vehicle and system further comprising tracking a gaze of a passenger in the interior compartment of the vehicle via the third camera (i.e. the driver assistance apparatus 500 may detect the driver's behavior, for example, the gaze or gesture based on the indoor images of the vehicle provided from the camera 550 included therein) [0112].

	Regarding claim 24, Sung et al. further discloses the method of claim 1 further comprising receiving gaze estimation data pertaining to another occupant of the vehicle (i.e. the processor 570 can sense not only the gaze and gesture of the driver but also the gaze and gesture of a passenger individually based on the images of the interior of the vehicle 1) [0191].
	Sung et al. does not disclose that the gaze estimation data is received from a fourth camera. 	However, Sung et al. discloses multiple cameras, including four cameras 161a, 161b, 161c and 161d installed at different positions on the exterior of the vehicle 1 [0124]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify another one of the cameras of Sung et al. to receive gaze estimation data in order to provide a driver assistance apparatus for assisting the driver in looking ahead by determining information necessary for the driver based on at least one of gaze and a gesture of the driver and outputting the information on the windshield and a method for controlling the same.

7.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2017/0060234 A1) in view of Cilia et al. (US 2009/0046157 A1) and San Agustin Lopez (US 10,067,561 B2) as applied to claims 1, 5, 7-9, 12, 14-16, 19, 21-23, 25 and 27 above, and further in view of Cheng (US 2006/0077255 A1).

	Regarding claims 6, 13 and 20, neither Sung et al. nor Cilia et al. nor San Agustin Lopez disclose the method, vehicle and system further comprising outputting an alert to an occupant of the vehicle based upon the zoom view data corresponding to the zoom view of the region of interest provided by the second camera.
	However, Cheng discloses that the user sees the entire surveillance area as a mosaic 302 and is able to pan and zoom into specific areas of interest. While this imagery is shown to the user, the Saccade motion is occurring without the user having any knowledge of such motion. As shall be described below, if at one of the fixation points (squares 304) a relevant object is detected, the user may be given an alert such that the user can pan and zoom to that location [0046].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, vehicle and system of Sung et al. to include the features of Cheng so that that image acquisition be self-adaptive and fully automated, facilitating
continuous capture of all events and monitoring of all targets by providing persistent surveillance of a large area at both high spatial and temporal resolution.

8.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2017/0060234 A1) in view of Cilia et al. (US 2009/0046157 A1) and San Agustin Lopez (US 10,067,561 B2) as applied to claims 1, 5, 7-9, 12, 14-16, 19, 21-23, 25 and 27 above, and further in view of Talamonti et al. (20180281804 A1).

	Regarding claim 28, neither Sung et al. nor Cilia et al. nor San Agustin Lopez disclose the method of claim 1 further comprising alerting the occupant regarding another vehicle approaching from a tangential direction.
	However, Talamonti et al. discloses that cross traffic alert sensors can alert an occupant when traffic is approaching perpendicular to the rear of vehicle 110, and are typically energized when vehicle 110 is in reverse [0055].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sung et al. to include the features of Talamonti et al. in order to detect other vehicles approaching a vehicle's blind spot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664